

115 S925 ES: Veterans E-Health and Telemedicine Support Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 925IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 38, United States Code, to improve the ability of health care professionals to treat
 veterans through the use of telemedicine, and for other purposes.1.Short titleThis Act may be cited as the Veterans E-Health and Telemedicine Support Act of 2017 or the VETS Act of 2017.2.Licensure of health care professionals of the Department of Veterans Affairs providing treatment via telemedicine(a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1730A the following new section:1730B.Licensure of health care professionals providing treatment
 via telemedicine(a)In generalNotwithstanding any provision of law regarding the licensure of health care professionals, a covered health care professional may practice the health care profession of the health care professional at any location in any State, regardless of where the covered health care professional or the patient is located, if the covered health care professional is using telemedicine to provide treatment to an individual under this chapter.(b)Covered health care professionalsFor purposes of this section, a covered health care professional is any health care professional who—(1)is an employee of the Department appointed under the authority under section 7306, 7401, 7405, 7406, or 7408 of this title or title 5;(2)is authorized by the Secretary to provide health care under this chapter;(3)is required to adhere to all standards of quality relating to the provision of medicine in accordance with applicable policies of the Department; and(4)has an active, current, full, and unrestricted license, registration, or certification in a State to practice the health care profession of the health care professional.(c)Property of Federal governmentSubsection (a) shall apply to a covered health care professional providing treatment to a patient regardless of whether the covered health care professional or patient is located in a facility owned by the Federal Government during such treatment.(d)Relation to State law(1)The provisions of this section shall supersede any provisions of the law of any State to the extent that such provision of State law are inconsistent with this section.(2)No State shall deny or revoke the license, registration, or certification of a covered health care professional who otherwise meets the qualifications of the State for holding the license, registration, or certification on the basis that the covered health care professional has engaged or intends to engage in activity covered by subsection (a).(e)Rule of constructionNothing in this section may be construed to remove, limit, or otherwise affect any obligation of a covered health care professional under the Controlled Substances Act (21 U.S.C. 801 et seq.)..(b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1730A the following new item:1730B. Licensure of health
									care professionals
			 providing treatment via
 telemedicine..(c)Report on telemedicine(1)In generalNot later than one year after the earlier of the date on which services provided under section 1730B of title 38, United States Code, as added by subsection (a), first occur or regulations are promulgated to carry out such section, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the effectiveness of the use of telemedicine by the Department of Veterans Affairs.(2)ElementsThe report required by paragraph (1) shall include an assessment of the following:(A)The satisfaction of veterans with telemedicine furnished by the Department.(B)The satisfaction of health care providers in providing telemedicine furnished by the Department.(C)The effect of telemedicine furnished by the Department on the following:(i)The ability of veterans to access health care, whether from the Department or from non-Department health care providers.(ii)The frequency of use by veterans of telemedicine.(iii)The productivity of health care providers.(iv)Wait times for an appointment for the receipt of health care from the Department.(v)The use by veterans of in-person services at Department facilities and non-Department facilities.(D)The types of appointments for the receipt of telemedicine furnished by the Department that were provided during the one-year period preceding the submittal of the report.(E)The number of appointments for the receipt of telemedicine furnished by the Department that were requested during such period, disaggregated by medical facility.(F)Savings by the Department, if any, including travel costs, from furnishing health care through the use of telemedicine during such period.Passed the Senate January 3, 2018.Secretary